EXHIBIT 10.20
AMENDMENT NO. 3 TO SERVICES AGREEMENT
     This AMENDMENT NO. 3 TO SERVICES AGREEMENT (this “Amendment”), is entered
into and is effective as of January 31, 2011, by and between, on the one hand,
FIRST BANCORP (“FirstBank”), a corporation organized under the laws of the
Commonwealth of Puerto Rico (the “Commonwealth”), and, on the other hand,
MARTÍNEZ ODELL & CALABRIA (the “Contractor”), a Puerto Rico law firm.
Recitals
     WHEREAS, FirstBank and the Contractor entered into a certain Services
Agreement dated as of February 15, 2006 (the “Services Agreement”), pursuant to
which FirstBank retained the professional legal services of the Contractor,
subject to the terms and conditions set forth therein;
     WHEREAS, for purposes of clarity of understanding the Services Agreement
was subsequently amended on February 24, 2006 (the “First Amendment”);
     WHEREAS, on January 29, 2010 the Services Agreement was amended to extend
its term through February 14, 2011 (the “Second Amendment”); and
     WHEREAS, the parties hereto wish to amend the Services Agreement for
purposes of extending its term for one additional year through February 14, 2012
in the manner set forth below; and
     NOW THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:
     1. Definitions. The recitals to this Amendment shall be deemed to form an
integral part hereof for all purposes. All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Services Agreement.
     2. Particular Amendments to the Services Agreement. Section 2 of the
Services Agreement is amended as follows:
     (a) The parties hereto agree to extend the term of the Services Agreement
from February 14, 2010 until February 14, 2012 unless earlier terminated in
accordance with the provision of Section 4 of the Services Agreement.
     3. Effectiveness. Except as expressly amended herein, the Services
Agreement and the First Amendment shall continue to be and shall remain in full
force and effect in accordance with its terms; and, in such connection, it is
hereby acknowledged and agreed to by the parties hereto that this Amendment is
not intended to cause an extinctive novation of the terms and conditions of, and
the obligations of the respective parties under, the Services Agreement.

1



--------------------------------------------------------------------------------



 



     4. Waiver. The execution, delivery, and effectiveness of this Amendment
shall not operate as a waiver of any right, power, or remedy of the parties to
the Services Agreement nor constitute a waiver of any provision of the Services
Agreement.
     5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth.
     6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same document. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be as
effective as delivery of a manually executed counterpart of this Amendment.
     7. Severability. Any provision of this Amendment which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization, without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
caused this Amendment to be duly executed and delivered by their respective
officers thereunto as of the date first above written.
FIRST BANCORP
By: /s/ Aurelio Alemán                                                       
             
Name: Aurelio Alemán
Title: President and Chief Executive Officer
MARTÍNEZ ODELL & CALABRIA
By: /s/ Alberto Rodríguez                                                       
         
Name: Alberto Rodríguez
Title: Senior Partner & Co-Managing Partner

3